ACCEPTED
                                                                                      03-13-00025-CV
                                                                                             4665136
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/26/2015 8:48:51 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              No. 03-13-00025-CV
                          In the Third Court of Appeals            RECEIVED IN
                                                              3rd COURT OF APPEALS
                                 Austin, Texas                    AUSTIN, TEXAS
                                                              3/26/2015 8:48:51 PM
                           Jerry Scarbrough, et al              JEFFREY D. KYLE
                                                                      Clerk
                                 Appellant

                                       v.

                             Helen Purser, et al.
                                 Appellee


          On Appeal from the 146th Judicial District Court of
                 Bell County, Cause No. 236,117-B


                      NOTICE OF ADDRESS CHANGE


TO THE HONORABLE COURT & ALL COUNSEL:
      Counsel for the Appellants will be changing their address to the below

indicated address immediately. We are looking forward to our new, larger office.

                                            Respectfully submitted,

                                            _____/s/ MB CHIMENE__________

                                            THE CHIMENE LAW FIRM
                                            2827 Linkwood Dr.
                                            Houston, TX. 77025-3809
                                            (832) 804-9018
                                            No fax available
                                            michelec@airmail.net
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
Notice was sent this day, March 26th, 2015 to the following by ECF and certified
mail:

Daryl L. Moore
1005 Heights Blvd.
Houston, TX. 77008

_____/s/ MB CHIMENE_______